Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1. 	This Office Action is taken in response to Applicants’ application 17/065,082 filed on 10/7/2020.  
2. 	Claims 2-22 are pending for consideration.

3.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic 
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

5.		Claims 2-22 are rejected under the judicially created doctrine of obvious-type double patenting as being unpatentable over claims 1-20 of US Patent 10,817,419. Although not all of the conflicting claims are exactly identical, they are extremely similar and are not patentably distinct from each other as shown in the example below:
17/065,082
10,817,419
2. A memory controller comprising: 

a first port to couple to nonvolatile memory having a plurality of erase units, each erase unit including nonvolatile access units, specified by respective nonvolatile-access-unit addresses, to store data over time, the data stored over time including eldest data; 

a second port to couple to a volatile memory having volatile access units, each volatile access unit specified by a respective volatile-access-unit address; 

a head register to store, as a head nonvolatile address, the nonvolatile-access-unit address of a next one of the nonvolatile access units to receive write data; and 

a tail register to store, as a tail nonvolatile address, the nonvolatile-access-unit address of one of the nonvolatile access units in the one of the erase units storing the eldest data; 

the memory controller to compare the head nonvolatile address with the tail nonvolatile address to initiate a garbage-collection process that erases the eldest data.
1. A memory system comprising: 

a nonvolatile memory having a plurality of nonvolatile access units each specified by a respective nonvolatile-access-unit address; 

a volatile memory having a plurality of volatile access units, each volatile access unit specified by a respective volatile-access-unit address; and 

a memory controller coupled to the nonvolatile memory and the volatile memory, the memory controller including: a head register to store, as a head nonvolatile address, the nonvolatile-access-unit address of a next one of the nonvolatile access units to receive next data; and a tail register to store, as a tail nonvolatile address, the nonvolatile-access-unit address of old data written to the nonvolatile memory before the next data, wherein the head nonvolatile address and the tail nonvolatile address define between them a sequence of nonvolatile addresses; 

wherein the memory controller compares the head and tail nonvolatile addresses to initiate a garbage-collection process that moves the old data into the nonvolatile-access-unit address of the next one of the nonvolatile access units.



6.		Claims 2-22 are rejected under the judicially created doctrine of obvious-type double patenting as being unpatentable over claims 1-11 of US Patent 8,745,315. Although not all of the conflicting claims are exactly identical, they are extremely similar and are not patentably distinct from each other as shown in the example below:
17/065,082
8,745,315
2. A memory controller comprising: 

a first port to couple to nonvolatile memory having a plurality of erase units, each erase unit including nonvolatile access units, specified by respective nonvolatile-access-unit addresses, to store data over time, the data stored over time including eldest data; 

a second port to couple to a volatile memory having volatile access units, each volatile access unit specified by a respective volatile-access-unit address; 

a head register to store, as a head nonvolatile address, the nonvolatile-access-unit address of a next one of the nonvolatile access units to receive write data; and 

a tail register to store, as a tail nonvolatile address, the nonvolatile-access-unit address of one of the nonvolatile access units in the one of the erase units storing the eldest data; 

the memory controller to compare the head nonvolatile address with the tail nonvolatile address to initiate a garbage-collection process that erases the eldest data.
1.  A main-memory memory system comprising: 

nonvolatile memory having a plurality of erase blocks, each erase block including a plurality of nonvolatile access units specified by a respective nonvolatile-access-unit addresses;  

a volatile cache memory having a plurality of volatile access units, each volatile access unit specified by a respective volatile-access-unit address; and 

a memory controller having a first data bus coupled to the nonvolatile memory, a second data bus coupled to the volatile memory, a head register to store, as a head nonvolatile address, the nonvolatile-access-unit 
address of a next one of the nonvolatile access units to receive write data from one of the volatile access units, and a tail register to store, as a tail nonvolatile address, the nonvolatile-access-unit address of the one of the erase blocks storing the eldest data;  

wherein the head and tail nonvolatile addresses define between them a contiguous group of valid and invalid page entries;  

wherein the memory controller wear levels the writes to the nonvolatile memory without a counter to track writes to the erase blocks; and 

wherein the memory controller compares the head and tail nonvolatile addresses to initiate a garbage-collection process, and wherein the process erases the eldest data.


7.		Claims 2-22 are rejected under the judicially created doctrine of obvious-type double patenting as being unpatentable over claims 1-11 of US Patent 10,210,080. Although not all of the conflicting claims are exactly identical, they are extremely similar and are not patentably distinct from each other as shown in the example below:
17/065,082
10,210,080


a first port to couple to nonvolatile memory having a plurality of erase units, each erase unit including nonvolatile access units, specified by respective nonvolatile-access-unit addresses, to store data over time, the data stored over time including eldest data; 

a second port to couple to a volatile memory having volatile access units, each volatile access unit specified by a respective volatile-access-unit address; 

a head register to store, as a head nonvolatile address, the nonvolatile-access-unit address of a next one of the nonvolatile access units to receive write data; and 

a tail register to store, as a tail nonvolatile address, the nonvolatile-access-unit address of one of the nonvolatile access units in the one of the erase units storing the eldest data; 

the memory controller to compare the head nonvolatile address with the tail nonvolatile address to initiate a garbage-collection process that erases the eldest data.	

1.  A memory-access method for a memory system with physical memory that includes a plurality of volatile access units addressed by a corresponding 
plurality of volatile-storage addresses and a plurality of nonvolatile access units addressed by a corresponding plurality of nonvolatile-storage addresses, the method comprising: 

maintaining, in the volatile access units, a table relating the volatile access units storing data to corresponding ones of the nonvolatile access units storing the same data, the volatile access units 
including a first volatile access unit storing first data and a first nonvolatile access unit, related to the first volatile access unit in the table, storing the first data;  writing second data to the first volatile access unit without writing the second data to the first nonvolatile access unit;  

setting a dirty bit, in the volatile access units, identifying the first volatile access unit as dirty;  

maintaining a head pointer designating a head 
address of the nonvolatile-storage addresses, the head address corresponding to the nonvolatile access unit to receive next write data;  

maintaining a tail pointer designating a tail address of the nonvolatile-storage addresses, 

wherein the head address and the tail address define between them a sequence of the nonvolatile-storage addresses;  

writing the second data from the first volatile access unit to a second of the nonvolatile access units designated by the head address;  

advancing the head pointer to a second head address responsive to the writing of the second data;  and 

comparing the advanced head pointer to the tail pointer and, if a difference between the advanced head pointer and the tail pointer exceeds a threshold, reading third data from a third of the nonvolatile access units and writing the third data to the one of the nonvolatile access units designated by the advanced head pointer.




Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



9.	Claims 2-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gorobets et al. (US Patent Application Publication 2006/0106972, hereinafter referred to as Gorobets), and in view of Benson et al. (US patent 6,421,689, hereinafter Benson).
As to claim 2, Gorobets teaches A memory controller [memory contrroller, figure 1A, 19] comprising: 
a first port to couple to nonvolatile memory having a plurality of erase units, each erase unit including nonvolatile access units, specified by respective nonvolatile-access-unit addresses, to store data over time, the data stored over time including eldest data [as shown in figure 1A, where an array interface logic (27) is coupled to a plurality of flash memory units (11 and 13); as shown in figures 8 and 11; … The metablock is identified by a host logical block address as a destination for programming and reading data.  Similarly, all blocks of a metablock are erased together.  The controller in a memory system operated with such large blocks and/or metablocks performs a number of functions including the translation between logical block addresses (LBAs) received from a host, and physical block numbers (PBNs) within the memory cell array.  Individual pages within the blocks are typically identified by offsets within the block address.  Address translation often involves use of intermediate terms of a logical block number (LBN) and logical page (¶ 0009)];
a second port to couple to a volatile memory having volatile access units, each volatile access unit specified by a respective volatile-access-unit address [as shown in figure 1A, where a bus is connected to the RAM (25); A typical controller 19 includes a microprocessor 21, a read-only-memory (ROM) 23 primarily to store firmware and a buffer memory (RAM) 25 primarily for the temporary storage of user data either being written to or read from the memory chips 11 and 13 … (¶ 0038)];
a head register to store, as a head nonvolatile address, the nonvolatile-access-unit address of a next one of the nonvolatile access units to receive write data [… Block 6 is chosen because it is in the erase pool when the exchange is to take place.  Block 6 is chosen over block 9, also in the erase pool, on a random basis or because it has been designated for the next write operation … (¶ 0056); this limitation is also taught by Benson by way of a free pointer -- Free pointer 352, limit pointer 354, and scan pointer 356 are pointers used by garbage collector 302 to manage the movement of objects between a from-space and a to-space. During garbage collection, free pointer 352 points to a memory location representing a memory address to which an object may be moved … (c8 L22-36)]; and 
a tail register to store, as a tail nonvolatile address, the nonvolatile-access-unit address of one of the nonvolatile access units in the one of the erase units storing the eldest data [as shown in figures 10A-10F; … The next in order block 1 (block 0 was exchanged the last time, FIG. 10B) is exchanged with one of the blocks currently in the erase pool.  In this case, block 1 is exchanged with block 3.  This then erasing block 1 … (¶ 0059); this limitation is also taught by Benson by way of a limit pointer -- Free pointer 352, limit pointer 354, and scan pointer 356 are pointers used by garbage collector 302 to manage the movement of objects between a from-space and a to-space. During garbage collection, free pointer 352 points to a memory location representing a memory address to which an object may be moved. Limit pointer 354 points to the memory address representing the beginning boundary of the transfixed object following the memory address pointed to by free pointer 352, or to the end of the to-space. Thus, the difference between free pointer 352 and limit pointer 354 represents the largest object that may be moved to the location pointed to by free pointer 352 (c8 L22-36)]; 
the memory controller to compare the head nonvolatile address with the tail nonvolatile address to initiate a garbage-collection process that erases the eldest data [… Over time, as a result of host data files being re-written and updated, many blocks can end up with a relatively few number of its pages containing valid data and remaining pages containing data that is no longer current. In order to be able to efficiently use the data storage capacity of the array, logically related data pages of valid data are from time-to-time gathered together from fragments among multiple blocks and consolidated together into a fewer number of blocks. This process is commonly termed " garbage collection" (¶ 0011); … The block containing the original and now invalid data is then erased either immediately or as part of a later garbage collection operation, and then placed into the erased block pool … (¶ 0018); Benson more expressively teaches this limitation -- as shown in figure 9, step 910, comparing the difference between the 
Regarding claim 2, Gorobets teaches performing garbage collection operations [… Over time, as a result of host data files being re-written and updated, many blocks can end up with a relatively few number of its pages containing valid data and remaining pages containing data that is no longer current. In order to be able to efficiently use the data storage capacity of the array, logically related data pages of valid data are from time-to-time gathered together from fragments among multiple blocks and consolidated together into a fewer number of blocks. This process is commonly termed " garbage collection" (¶ 0011); … The block containing the original and now invalid data is then erased either immediately or as part of a later garbage collection operation, and then placed into the erased block pool … (¶ 0018)], but does not teach comparing the head and tail registers to initiate a garbage collection.
a head register to store, as a head nonvolatile address, the nonvolatile-access-unit address of a next one of the nonvolatile access units to receive write data [Free pointer 352, limit pointer 354, and scan pointer 356 are pointers used by garbage collector 302 to manage the movement of objects between a from-space and a to-space. During garbage collection, free pointer 352 points to a memory location representing a memory address to which an object may be moved … (c8 L22-36)]; and 
a tail register to store, as a tail nonvolatile address, the nonvolatile-access-unit address of one of the nonvolatile access units in the one of the erase units storing the eldest data [ree pointer 352, limit pointer 354, and scan pointer 356 are pointers used by garbage collector 302 to manage the movement of objects between a from-space and a to-space. During garbage collection, free pointer 352 points to a memory location representing a memory address to which an object may be moved. Limit pointer 354 points to the memory address representing the beginning boundary of the transfixed object following the memory address pointed to by free pointer 352, or to the end of the to-space. Thus, the difference between free pointer 352 and limit pointer 354 represents the largest object that may be moved to the location pointed to by free pointer 352 (c8 L22-36)]; 
the memory controller to compare the head nonvolatile address with the tail nonvolatile address to initiate a garbage-collection process that erases the eldest data [as shown in figure 9, step 910, comparing the difference between the free pointer and the limit pointer to determine if the free space is large enough; step 916, if the limit 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of Applicant’s invention to use a free/head and a limit/tail pointers to initiate a garbage collection, as demonstrated by Benson, and to incorporate it into the existing scheme disclosed by Gorobets, in order to perform garbage collection only if necessary.
As to claim 3, Gorobets in view of Benson teaches The memory controller of claim 2, wherein the head nonvolatile address and the tail nonvolatile address define between them a group of valid page entries and invalid page entries [Gorobets -- as shown in figures 8-11; note that the erased blocks contains invalid data].
As to claim 4, Gorobets in view of Benson teaches The memory controller of claim 3, wherein the group of valid page entries and invalid page entries are contiguous [Gorobets -- as shown in figures 8-11; note that the erased blocks contains invalid data].
The memory controller of claim 2, wherein the memory controller wear levels the writes to the nonvolatile memory without a counter to track writes to the erase units [Gorobets -- A re-programmable non-volatile memory system, such as a flash EEPROM system, having its memory cells grouped into blocks of cells that are simultaneously erasable is operated in a manner to level out the wear of the individual blocks through repetitive erasing and re-programming.  This may be accomplished without use of counts of the number of times the individual blocks experience erase and re-programming … (abstract); Wear Leveling Without Maintaining Block Experience Counts (¶ 0056 -0065)].
As to claim 6, Gorobets in view of Benson teaches The memory controller of claim 2, wherein the nonvolatile access units are pages of flash memory [Gorobets -- as shown in figures 1A, 2, 4 and 5].
As to claim 7, Gorobets in view of Benson teaches The memory controller of claim 2, the memory controller to maintain an address translation table mapping the volatile-access-unit addresses to the nonvolatile-access-unit addresses [Gorobets – the address translation table, figure 8, 93].
As to claim 8, Gorobets in view of Benson teaches The memory controller of claim 7, the memory controller to maintain a second address translation table mapping the nonvolatile-access-unit addresses to the volatile-access-unit addresses [Gorobets – the address translation table, figure 8, 93].
As to claim 9, Gorobets in view of Benson teaches The memory controller of claim 2, the memory controller to store table entries that identify ones of the nonvolatile access units that include valid data and others of the nonvolatile access units that include invalid data [Gorobets -- as shown in figures 8-11; note that the erased blocks contains invalid data].
As to claim 10, Gorobets in view of Benson teaches The memory controller of claim 2, the memory controller to change the head nonvolatile address for every write to one of the nonvolatile access units [Gorobets -- … Block 6 is chosen because it is in the erase pool when the exchange is to take place.  Block 6 is chosen over block 9, also in the erase pool, on a random basis or because it has been designated for the next write operation … (¶ 0056); Wear Leveling Without Maintaining Block Experience Counts (¶ 0056 -0065); Benson -- Free pointer 352, limit pointer 354, and scan pointer 356 are pointers used by garbage collector 302 to manage the movement of objects between a from-space and a to-space. During garbage collection, free pointer 352 points to a memory location representing a memory address to which an object may be moved … (c8 L22-36)].
As to claim 11, Gorobets in view of Benson teaches The memory controller of claim 10, the memory controller to increment or decrement the head nonvolatile address for every write to the nonvolatile memory [Gorobets -- In another approach to wear leveling, boundaries between physical zones of blocks are gradually migrated across the memory cell array by incrementing the logical-to-physical block address translations by one or a few blocks at a time (¶ 0017); Benson -- Free pointer 352, limit pointer 354, and scan pointer 356 are pointers used by garbage collector 302 to manage the movement of objects between a from-space and a to-space. During 
As to claim 12, it recites substantially the same limitations as in claim 2, and is rejected for the same reasons set forth in the analysis of claim 2. Refer to "As to claim 2" presented earlier in this Office Action for details.
As to claim 13, it recites substantially the same limitations as in claim 3, and is rejected for the same reasons set forth in the analysis of claim 3. Refer to "As to claim 3" presented earlier in this Office Action for details.
As to claim 14, it recites substantially the same limitations as in claim 4, and is rejected for the same reasons set forth in the analysis of claim 4. Refer to "As to claim 4" presented earlier in this Office Action for details.
As to claim 15, it recites substantially the same limitations as in claim 5, and is rejected for the same reasons set forth in the analysis of claim 5. Refer to "As to claim 5" presented earlier in this Office Action for details.
As to claim 16, it recites substantially the same limitations as in claim 6, and is rejected for the same reasons set forth in the analysis of claim 6. Refer to "As to claim 6" presented earlier in this Office Action for details.
As to claim 17, it recites substantially the same limitations as in claim 7, and is rejected for the same reasons set forth in the analysis of claim 7. Refer to "As to claim 7" presented earlier in this Office Action for details.
As to claim 18, it recites substantially the same limitations as in claim 8, and is rejected for the same reasons set forth in the analysis of claim 8. Refer to "As to claim 8" presented earlier in this Office Action for details.

As to claim 20, it recites substantially the same limitations as in claim 10, and is rejected for the same reasons set forth in the analysis of claim 10. Refer to "As to claim 10" presented earlier in this Office Action for details.
As to claim 21, it recites substantially the same limitations as in claim 11, and is rejected for the same reasons set forth in the analysis of claim 11. Refer to "As to claim 11" presented earlier in this Office Action for details.
As to claim 22, it recites substantially the same limitations as in claim 2, and is rejected for the same reasons set forth in the analysis of claim 2. Refer to "As to claim 2" presented earlier in this Office Action for details.

Conclusion
10.	Claims 2-22 are rejected as explained above. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
January 1, 2022